Pettit, J.
This was an indictment for betting on an election. On motion of appellee, the indictment was quashed. The State excepted and appealed to this court. The record is here, but there is no error assigned, or a line or letter of a brief oii the part of the appellant to show why the court below did wrong in its ruling. The counsel of the appellee has filed an able brief, showing that the court properly quashed the indictment; but it was unnecessary to do so, as there is no assignment of error.
The appeal is dismissed.